Exhibit 10.1

 



Pacific Ethanol, Inc.

400 Capitol Mall, Suite 2060

Sacramento, CA 95814

 

December 16, 2013

 

Holders of the Company’s
Senior Unsecured Notes

Dated January 11, 2013

Identified on Schedule 1 hereto

 

Re:Payments in Kind

 

Gentlemen:

 

This letter agreement (the “Letter Agreement”) is entered into as of December
16, 2013 among the undersigned holders (collectively, the “Holders”) of Senior
Unsecured Notes dated January 11, 2013 (the “Notes”), and Pacific Ethanol, Inc.
(the “Company”). Capitalized terms not otherwise defined herein shall have the
meanings given them in the Notes.

 

The Company intends to make a prepayment to Candlewood Special Situations Master
Fund, Ltd. (“CSSM”) and CWD OC 522 Master Fund Ltd. (“CWD OC 522”) in the
aggregate amount of $2,000,000, and CSSM and CWD OC 522 (together, the “Funds”)
desire to receive such prepayment in kind, in the form of shares of the
Company’s common stock (the “Common Stock”), all with the consent of all Holders
as provided below.

 

 

In consideration of the mutual covenants herein contained, and for other
valuable consideration the receipt and sufficiency of which is hereby
acknowledged, the parties hereby agree as follows:

 

1.               Prepayment of Notes; Delivery of Shares. The Company shall pay
to each Fund the sum set opposite such Fund’s name on the signature page hereto
(the “Payments”) by issuing and delivering to such Fund the number of shares
(collectively, the “Shares”) of the Company’s Common Stock equal to the quotient
obtained by dividing (a) such Fund’s Payment, by (b) $4.00. The Payments shall
be applied to the outstanding principal balance of the Notes. The offering and
issuance of the Shares (the “Offering”) are being made pursuant to (a) an
effective Registration Statement on Form S-3 (File No. 333-180731) (including
the prospectus contained therein), filed by the Company with the Securities and
Exchange Commission (the “Commission”), and (b) a prospectus supplement
containing certain supplemental information regarding the terms of the Offering
of the Shares, that will be filed with the Commission on the date hereof and
delivered to each Holder (or may available to each Holder by the filing by the
Company of an electronic version thereof with the Commission). On the day that
is the third Trading Day after the date hereof, the Company shall deliver to
each Holder that number of Shares set forth opposite such Holder’s name on the
signature page hereto through the facilities of the Depository Trust Company’s
DWAC system. For purposes hereof, the term “Trading Day” shall mean any day on
which the Common Stock is traded on the principal securities exchange or
securities market on which the Common Stock is then traded.

 



1

 

 

 

2.               Consent to Non-Pro Rata Prepayment. The Holders each hereby
consent to the Payments to the Funds and waive the requirements of Section 1.2
of the Notes which provides that “any [prepayment] shall be applied pro rata to
the Note and the Other Notes in accordance with the respective Principal amounts
thereof.” Notwithstanding any provision of the Notes to the contrary, the
Holders agree that the consummation of the transactions contemplated hereby
shall be deemed to conform to the requirements of the Notes in all respects. The
consent and waiver in this Letter Agreement is strictly limited to the one
prepayment contemplated by this Letter Agreement, and nothing in this Letter
Agreement shall be (i) deemed to constitute a waiver of compliance by the
Company with respect to any other term, provision or condition of the Notes, or
(ii) prejudice any right or remedy that any Holder may have under or in
connection with the Notes.

 

3.               Effect of Letter Agreement. The Payments do not constitute a
payment in full of the Notes. Except as expressly set forth in this Letter
Agreement, all of the terms and provisions of the Notes shall remain in full
force and effect.

 

4.               Entire Agreement. This Letter Agreement constitutes the entire
agreement between the parties with respect to the subject matter hereof and
supersedes any prior understandings, agreements or representations by or between
the parties, written or oral, to the extent they relate in any way to the
subject matter hereof.

 

5.               Amendments. This Letter Agreement may not be amended or
modified, and no provisions hereof may be waived, without the written consent of
the Company and all of the Holders.

 

6.               Governing Law. This Letter Agreement shall be construed and
enforced in accordance with, and all questions concerning the construction,
validity, interpretation and performance of this Note shall be governed by, the
internal laws of the State of New York, without giving effect to any choice of
law or conflict of law provision or rule (whether of the State of New York or
any other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of New York.

 

7.               Counterparts. This Letter Agreement may be executed, including
by facsimile signature, in one or more counterparts, each of which shall be
deemed an original but all of which together will constitute one and the same
instrument.

 

 

 

[Signatures Follow.]

 



2

 

 

In witness whereof, the parties have executed this Letter Agreement as of the
first date set forth above.

 

PACIFIC ETHANOL, INC.

 

 

 

By: /s/ Neil M. Koehler                                            

Neil M. Koehler, Chief Executive Officer

 

 



HOLDERS: PAYMENT AMOUNT:         CWD OC 522 MASTER FUND LTD.     By: Candlewood
Investment Group,             as investment manager     By: /s/ David Koenig  
$  664,523 Name: David Koenig     Title: Authorized Signatory                  
  CANDLEWOOD SPECIAL SITUATIONS MASTER FUND, LTD.     By: Candlewood Investment
Group,              as investment manager     By: /s/ David Koenig   $1,335,477
Name: David Koenig     Title: Authorized Signatory                     Credit
Suisse Loan Funding LLC     By: /s/ Robert Healey     Name: Robert Healey    
Title: Authorized Signatory             By /s/ Michael Wotanowski     Name:
Michael Wotanowski     Title: Authorized Signatory    



 

 



3

 

 



Schedule 1



 



Holders of Notes

 

CWD OC 522 Master Fund Ltd.

c/o Candlewood Investment Group

777 Third Ave, Suite 19B, NY NY 10017

Attention: Peter Dowling

 

Candlewood Special Situations Master Fund, Ltd.

c/o Candlewood Investment Group

777 Third Ave, Suite 19B, NY NY 10017

Attention: Peter Dowling

 

Credit Suisse Loan Funding LLC

Eleven Madison Avenue, 5th Floor

Attn: Jonothan Satran

New York, NY 10010-3629

 

 



4

